DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 16 Jul 2021; and claims benefit of provisional application 62/705,827, filed 17 Jul 2020.

Claims 1-10 are pending in the current application and are examined on the merits herein.

Priority
The ADS filed 16 Jul 2021 claims benefit of provisional application 62/705,827 and states the filing date as “2017-07-17”. However, the filing date of 62/705,827 is 17 Jul 2020. Correction is required. See MPEP 601.05(a).

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the reverse transcriptase inhibitor is selected from the group consisting of NRTIs, NNRTIs, and PIs.” (emphasis added) The specification at paragraph 2 defines the abbreviations, however the claims should be complete in themselves. Further, the abbreviations NRTI and NNRTI are well-known in the context of reverse transcriptase inhibitors, however protease inhibitors (PI) are not reverse transcriptase inhibitors therefore the meaning of this abbreviation would not necessarily be clear.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reverse transcriptase inhibitor” in claim 1 is used by the claim to mean an agent that has the activity of interrupting a neurogenic pathway associated with neuronal mosaicism, while the accepted meaning is “a compound that inhibits activity of reverse transcriptase.” The term is indefinite because the specification does not clearly redefine the term. Claim 2 recites the reverse transcriptase inhibitor is selected from the group consisting of NRTIs, NNRTIs, and PIs. The specification at paragraph 2 defines the abbreviations as Non-Nucleoside Reverse Transcriptase Inhibitors (NNRTI), Protease Inhibitors (PI), Nucleoside/Nucleotide Reverse Transcriptase Inhibitors (NRTIs). Reverse transcriptase inhibitors are a recognized class of drugs. Reverse transcriptase is a DNA polymerase, not a protease. The claim recitation makes it unclear what the scope of the “reverse transcriptase inhibitor” is because it is not limited to its ordinary meaning and is not clearly redefined. Claims 3-10 depend from claim 1 and do not clarify the meaning of the term. Claim 3 specifies the reverse transcriptase inhibitor comprises the NRTI zidovudine, but this recitation using open transitional phrase “comprises” does not clarify the scope of the reverse transcriptase inhibitor.
Claim 1 recites “A method, comprising: identifying a patient as having dementia, and administering a therapeutically effective amount of reverse transcriptase inhibitor, whereby the reverse transcriptase inhibitor interrupts a neurogenic pathway associated with neuronal mosaicism.” (emphasis added) The specification does not disclose specific values for this amount, and the claim fails to state the therapeutic function that is achieved. MPEP 2173.0(c) at III. provides ‘The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954).’ In this case the specification and the relevant art Simpson (Simpson, D.M., Clinical Infectious Diseases, 1999, 29, p19-34, cited in PTO-892) detailed further herein implies that at least two therapeutic effects can be achieved, treatment of HIV and treatment of dementia either separately or associated with HIV. Therefore it is unclear what the therapeutically effective amount requires. Claims 2-3 and 5-10 depend from claim 1 and do not clarify the scope of this therapeutically effective amount.
Claim 1 recites “A method, comprising: identifying a patient as having dementia, and administering a therapeutically effective amount of reverse transcriptase inhibitor, whereby the reverse transcriptase inhibitor interrupts a neurogenic pathway associated with neuronal mosaicism.” (emphasis added) The claim is indefinite because it is unclear what or who the reverse transcriptase inhibitor is administered to, what the therapeutically effective amount is, and therefore what scope of method is encompassed. The claim recites identifying a patient as having dementia, however because the administering step does not require administering to the patient so identified this identifying step may be a mental process or insignificant extra-solution activity unrelated to the administering step. For example, the claimed method may encompass administering a therapeutically effective amount of reverse transcriptase inhibitor to an HIV-infected patient unrelated to any mental step of forming judgements of dementia in a patient. Alternatively, the claimed method may encompass the step of overseeing the measuring out a dosage of reverse transcriptase inhibitor to prepare an HIV medication. Claims 2-10 depend from claim 1 and do not clarify what or who the reverse transcriptase inhibitor is administered to and what scope of method is encompassed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (Simpson, D.M., Clinical Infectious Diseases, 1999, 29, p19-34, cited in PTO-892). Evidence of the state of the art is provided by Bell (Bell, J.E., Histopathology, 2004, 45, p549-559, cited in PTO-892).
Simpson discloses although a large number of antiretrovirals are used to treat human immunodeficiency virus (HIV)–associated dementia (HIVD), zidovudine is the best studied. Zidovudine therapy has been associated with reduced levels of HIV RNA in CSF, fewer HIV-related changes in brain tissue at autopsy, and time-limited improvements in neurological function among AIDS and HIVD patients. More recent studies have investigated the penetration into CSF of other antiretrovirals, including protease inhibitors, and the clinical efficacy of abacavir in the treatment of dementia. (page 19, abstract) Simpson discloses a retrospective study of a consecutive series of 196 AIDS patients in The Netherlands from 1982 to 1988 found significant declines in both HIVD and the presence of p24 antigen in CSF among those treated with zidovudine. Simpson discloses Heyes et al. studied quinolinic acid (a potential neurotoxin that is an NMDA receptor agonist) in CSF in 11 HIV-1-infected patients. After treatment with zidovudine for at least 4 weeks, patients exhibited an 11-fold reduction in quinolinic acid levels in CSF and improved neurological status, as indicated by scores in neuropsychological tests and reduced severity of HIVD, (page 23, right column, first full paragraph) or methods comprising identifying patients having the dementia of HIVD and administering therapeutically effective amounts of the NRTI zidovudine meeting limitations of claims 1-3 and 10. Simpson discloses studies of zidovudine in adults with HIV dementia and working examples in which the subject was administered a dosage of 400 mg/day, (page 24, table 2, especially studies of Portegies et al. and Nordic Medical Research Council) meeting limitations of claim 4. Simpson discloses the effect of treatment with alternating vs. simultaneous regimens of zidovudine and didanosine on the cognitive and motor skills of patients with symptomatic HIV infections was studied in a randomized, unblinded trial that evaluated 38 patients. Patients in the simultaneous treatment group received 300 mg of zidovudine and 250 mg of didanosine daily for 12 weeks; both doses were approximately half of that usually recommended. Remaining patients alternated between 600 mg of zidovudine daily for 3 weeks or 500 mg of didanosine daily for 3 weeks. Significant improvement in neuropsychological function, particularly memory and attention, was seen with both therapeutic regimens. (page 26, right column, first full paragraph) The dosage of 300 mg of zidovudine daily in the simultaneous treatment group meets limitations of claims 3-4. Simpson discloses the antiretrovirals considered include the nonnucleoside reverse transcriptase inhibitor nevirapine and preliminary data suggest that protease inhibitors, when used in combination therapies, may improve or stabilize the neurological condition of some patients, (page 23, left column, paragraph 2) meeting limitations of claim 2 of the therapeutically effective agent being an NNRTI or a protease inhibitor. 
Regarding claim 1 reciting the clause “whereby the reverse transcriptase inhibitor interrupts a neurogenic pathway associated with neuronal mosaicism”, the application at page 2, paragraphs 19-20 provides evidence that a central mechanism of neuronal mosaicism is reverse transcription and reverse transcriptase inhibitors were developed to block this process and thereby halt the progression of HIV-AIDS. Therefore the NRTI zidovudine by inhibiting reverse transcription necessarily possesses the claimed function of interrupting the neurogenic pathway of reverse transcription associated with neuronal mosaicism. See MPEP 2112.02 at II. providing “However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)” In this case the claim recites using an old composition, the NRTI zidovudine, to the same subject, the patient identified as having HIVD, in the same therapeutically effective amount, such as 400 mg per day, therefore there is reason to believe that the result or property of that composition or structure is necessarily present, and applicant’s discovery the property of the compound in the context of neuronal mosaicism does not constitute a new use. Further, Bell teaching an update on the neuropathology of HIV in the HAART era teaches viral entry of HIV to the CNS is understood to result in viral mosaicism between different brain cells, (page 553, right column, paragraphs 2-3) suggesting that one of ordinary skill in the art would reasonably interpret the treatment of HIVD with an NRTI to interrupt a neurogenic pathway associated with neuronal mosaicism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (Simpson, D.M., Clinical Infectious Diseases, 1999, 29, p19-34, cited in PTO-892) as applied to claims 1-4 and 10 in view of Tariq et al. (Am. J. Geriatr. Psychiatry, 2006, 14(11), p900-910, cited in PTO-892).
Simpson teaches as above. Simpson further teaches a review of 141 HIV-infected men who had received care for a median of 1 year at HIV outpatient clinics. Of the 98 men who had used zidovudine either for <1 month (short-term group, n = 61) or for ≥1 year (long-term group, n = 37), patients with long-term zidovudine use with either symptomatic HIV infection or AIDS had significantly higher scores on tests of cognition than did those in corresponding short-term groups (P < .01). The authors concluded that long-term zidovudine therapy may reduce neurological, neuropsychological, and electrophysiological abnormalities, thereby decreasing the risk for HIVD. (page 28, left column, paragraph 3) Simpson further teaches studies of dosage of the Nordic Medical Research Council’s HIV Therapy Group in a randomized, double-blind, parallel-group, multicenter trial in which the quality of life was evaluated monthly by both the patient and the physician; laboratory and clinical evaluations also were done monthly. Although HIVD was not a primary outcome variable, fewer cases of HIVD were diagnosed among patients receiving higher dosages of zidovudine (8%, 6%, and 3% for dosages of 400 mg/day, 800 mg/day, and 1,200 mg/day, respectively; P = .06). Because the incidences of anemia and leukopenia were dose-related, the authors concluded that zidovudine should be limited to daily doses of between 400 mg and 600 mg in AIDS patients, in spite of the difference in the incidence of dementia as noted above. (paragraph spanning pages 25-26) Simpson further teaches the effect of treatment with alternating vs. simultaneous regimens of zidovudine and didanosine on the cognitive and motor skills of patients with symptomatic HIV infections was studied in a randomized, unblinded trial that evaluated 38 patients. Patients in the simultaneous treatment group received 300 mg of zidovudine and 250 mg of didanosine daily for 12 weeks; both doses were approximately half of that usually recommended. Remaining patients alternated between 600 mg of zidovudine daily for 3 weeks or 500 mg of didanosine daily for 3 weeks. Significant improvement in neuropsychological function, particularly memory and attention, was seen with both therapeutic regimens. (page 26, right column, first full paragraph) 
Simpson does not specifically disclose the method further comprising: administering a mental status exam; and determining a score of the administered mental status exam. (claim 5) Simpson does not specifically disclose the mental status exam is the Saint Louis University Mental Status Examination. (claim 6) Simpson does not specifically disclose the mental status exam is the Standardized Mini-Mental State Examination. (claim 7) Simpson does not specifically disclose the method wherein the reverse transcriptase inhibitor is selected based at least in part on the determined score. (claim 8) Simpson does not specifically disclose the method wherein the therapeutically effective amount is based at least in part on the determined score. (claim 9)  
Tariq et al. teaches the Mini-Mental State Examination (MMSE) is commonly used as a screening tool to detect dementia. However, it performs poorly in identifying persons with mild neurocognitive disorder. The Saint Louis University Mental Status (SLUMS) examination is a 30-point screening questionnaire that tests for orientation, memory, attention, and executive functions. In a comparison of SLUMS and MMSE, both the SLUMS and MMSE produced acceptable receiver operator curves (ROCs) for the diagnosis of dementia, but the ROCs for SLUMS were better than the MMSE for the diagnosis of mild neurocognitive disorder. (page 900, abstract) Tariq et al. teaches the MMSE is widely used in practice as a screening tool for dementia, and the SLUMS was developed to address the limitations with regard to the use of MMSE in more educated patients and as a screen for mild neurocognitive disorder. (page 902, paragraph spanning left and right columns) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Simpson in view of Tariq et al. to select the method of comprising administering a mental status exam; and determining a score of the administered mental status exam, and selecting the reverse transcriptase inhibitor or amount based on the score. One of ordinary skill in the art would have been motivated to combine Simpson in view of Tariq et al. with a reasonable expectation of success because Simpson teaches evaluation of patients using tests of cognition which produce scores and suggests one of ordinary skill in the art would select the dosage or choice of drug based on the evaluation of the patient, and Tariq et al. teaches the MMSE is widely used in practice as a screening tool for dementia while the SLUMS was developed to address the limitations with regard to the use of MMSE, suggesting it would have been obvious for one of ordinary skill in the art to choose the MMSE widely used in practice as a screening tool for dementia or an advantageous alternative of SLUMS for the screening for dementia taught in Simpsons because these tests of cognition are widely used in practice or advantageous. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623